MERRILL, Circuit Judge,
concurring in part and dissenting in part:
I concur in the affirmance of that portion of the District Court’s judgment dismissing BCI’s counterclaim.
As to the government’s appeal, I concur in the holding of the majority that Commercial Union remains a fair prediction of how § 877 will ultimately be interpreted by the California Supreme Court and accordingly that the BCI settlement under § 877 must be found to represent a good faith determination of how the liability of the alleged tort-feasors to the Owens should be apportioned between them. See Commercial Union, 640 F.2d at 213.
I dissent from the holding of the majority (Part II B of its Opinion) that as matter of law the BCI settlement did not represent such a fair determination. I agree that BCI appears to have been more concerned with its potential liability to the United States than with its liability to the Owens, and that disposition of the claim of the United States clearly appears to have been a major consideration for BCI’s settlement with the Owens. It does not follow from these facts, however, that $55,000 as against $1,000,000 + was not a fair apportionment of liability between the two alleged tort-feasors. The question is not whether the parties intended it to be such, but whether it was such in fact.
That question is not one that we can reach on this record. It remains a question to be resolved by the District Court. The order of the District Court does not make it clear that it considered the relative liabilities of the tort-feasors in its holding that the settlement was reached in good faith. I would vacate the portion of the judgment dismissing the indemnity action and remand to the District Court with instructions that it make a determination of good faith under § 877 in accordance with our holding in Commercial Union.